[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant moves to dismiss this action because the named plaintiff is an estate incapable of bringing suit. In response, the plaintiff moves to substitute as plaintiff the executor of the estate.
It is elemental that a plaintiff must be an entity with legal capacity to sue, Isaac v. Mount Sinai Hospital, 3 Conn. App. 598,600 (1985); cert. denied, 196 Conn. 807 (1985). An estate is merely the word applied to describe the sum total of assets and liabilities of a deceased, incompetent, or insolvent person, Id.
In Isaac supra, the plaintiff also attempted to substitute the correct representative of the estate for the estate. The Appellate Court held that the trial court correctly denied the substitution because the original plaintiff must possess legal capacity to sue or else the legal action is a nullity, and there exists no plaintiff to replace by way of substitution, Id., 602.
Consequently, the court lacks subject matter jurisdiction to hear and decide this matter. The motion to dismiss is granted, and the motion to substitute is denied.
Shortall, J.